NUMBER 13-18-00384-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


LANCE TAYLOR,                                                                    Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


                     On appeal from the 28th District Court
                          of Nueces County, Texas.


                                         ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

       This cause is before the Court on appellant's seventh motion for extension of time

to file the brief. Appellant’s brief was originally due to be filed on April 17, 2019, and this

Court has previously granted appellant six extensions; however, current counsel, the

Honorable Diamond DeLeon, has only been granted one extension for the filing of

appellant’s brief in this cause. On July 21, 2021, the Clerk of the Court notified appellant
the time to file a brief was extended to October 12, 2021 and in all caps explained the

Court will not grant any further extensions absent new and exigent circumstances.

       The Court, having fully examined and considered appellant's most recent motion

for extension of time to file the brief and the extensions previously granted in this cause,

is of the opinion that, in the interest of justice, appellant's seventh motion for extension of

time to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's seventh motion for extension of time to file the brief is hereby

GRANTED, and the Honorable Diamond DeLeon, counsel for appellant, is hereby

ORDERED to file the appellate brief with this Court on or before December 13,

2021. Further motions for extension of time absent exigent circumstances will not be

favorably entertained by the Court.

                                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of October, 2021.




                                              2